Citation Nr: 0807294	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-33 403	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an increased disability rating for chronic 
low back strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of a right shoulder injury, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979; thereafter she served in the U.S. Army 
Reserves, with verified active duty for training (ACDUTRA) 
from June to October 1981 and from August 24, 1992, to 
September 3, 1992.  An additional period of active duty has 
been verified for the period from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and January 2005 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 rating decision denied the veteran's 
request to reopen a claim for entitlement to service 
connection for hypertension.  The veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

2.  Evidence received since the February 2002 rating decision 
is cumulative of the evidence of record at the time of the 
February 2002 denial and does not relate to an unestablished 
fact necessary to substantiate the claim.

3.  Chronic low back strain is manifested by subjective 
complaints of pain and discomfort with objective findings of 
flexion limited to no more than 40 degrees by pain; there is 
no objective evidence of any associated neurological 
impairment or ankylosis.

4.  Prior to June 9, 2005, the veteran's residuals of a right 
shoulder injury were manifested by osteoarthritis of the 
acromioclavicular joint with subjective complaints of pain 
and abduction limited to no more than 110 degrees; there was 
no evidence of ankylosis.

5.  As of June 9, 2005, the veteran's residuals of a right 
shoulder injury are manifested by osteoarthritis of the 
acromioclavicular joint with subjective complaints of pain 
and abduction limited to no more than 30 degrees by pain; 
there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision which denied the 
veteran's request to reopen a claim for service connection 
for hypertension is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the February 2002 rating decision 
in connection with veteran's request to reopen a claim of 
service connection for hypertension is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for a 20 percent disability rating, and no 
higher, for chronic low back strain have been met for the 
entire period of this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

4.  The criteria for a 20 percent disability rating, and no 
higher, for residuals of a right shoulder injury have been 
met for the period of this appeal prior to June 9, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5201 (2007).

5.  The criteria for a 40 percent disability rating, and no 
higher, for residuals of a right shoulder injury have been 
met for the period of this appeal as of June 9, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

With respect to the veteran's claims decided herein, the 
Board finds that letters sent to the veteran in January 2004 
and September 2004 partially satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters requested that the veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran.  They also advised him of the need to submit any 
evidence in his possession that pertains to the claims.  
Finally the January 2004 and September 2004 letters informed 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The Board observes that the January 2004 and September 2004 
letters were sent to the veteran prior to the June 2004 and 
January 2005 rating decisions, respectively.  VCAA notice 
with respect to the elements addressed in these letters was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

(a) Notice Specific to New and Material Evidence Claims

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the VCAA requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

The Board finds that with regards to the veteran's request to 
reopen his previously disallowed claim of entitlement to 
service connection for hypertension the above-mentioned 
September 2004 letter provided notice in accordance with 
38 U.S.C.A. § 5103 and Kent.  In this way, it discussed the 
requirements of new and material evidence and what evidence 
and information was necessary to substantiate the underlying 
service connection claim, as well as notifying the veteran 
that his claim was previously denied because the evidence did 
not show that his hypertension was incurred during service.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the veteran's underlying claim is one for 
service connection, the Dingess elements apply.  The veteran 
was not provided with notice regarding the disability rating 
and effective date.  Nevertheless, the Board finds this error 
to be nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this regard, 
the Board has concluded that a preponderance of the evidence 
is against the veteran's request to reopen his previously 
disallowed claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on this issue.  

(b) Notice Specific to Increased Ratings Claims

The Court recently issued a decision in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which 
held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, slip op. at 5-6.

Partial first element notice was provided to the veteran in 
the February 2004 VCAA letter as well as the August 2005 
statement of the case.  Specifically, the February 2004 
letter informed the veteran of the need to provide on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of his service-connected disabilities 
and the effect that worsening has on the veteran's 
employment, consistent with part (1) of Vazquez notice.  This 
letter also provided the veteran with examples of pertinent 
medical and lay evidence that he may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  Finally, the August 2005 statement 
of the case provided notice of the applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, appropriate for the veteran's 
increased rating claims decided herein.  

The Board notes that the August 2005 statement of the case 
was sent to the veteran after the June 2004 rating decision.  
However, to the extent that the notice of the fourth element 
of Vazquez was not given prior to the initial adjudication of 
the claim in accordance with Pelegrini II, the Board finds 
that any timing defect was harmless error.  See Mayfield, 
supra; Sanders, supra.  Although the veteran's claim was not 
readjudicated, he was provided ample opportunity to submit 
additional statements and evidence in support of his 
increased rating claim; he did not submit additional evidence 
or alert VA of additional evidence necessary to adjudicate 
his increased rating claims.  Thus, it does not appear that 
the essential fairness of the adjudication would be affected 
by the Board proceeding with a decision at this time.

Neither the February 2004 letter nor the August 2005 
statement of the case provided the veteran with specific 
notice regarding (1) the need to provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life, or (2) the fact 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s) from 38 Code of Federal Regulations, Part 4, and that 
his disability would be assigned a rating between 0 and 100 
percent.  Nevertheless, the Board concludes that a remand for 
VCAA notice of these elements is unnecessary.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In regards to the first missing notice element, the Board 
observes that, although the February 2004 VCAA letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life, it expressly 
advised him that he might submit statements from persons who 
have witnessed how his disability symptoms affect him.  The 
Board concludes that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  
Furthermore, the veteran, at his various VA examinations 
throughout this appeal, has expressed the effect his service-
connected low back and right shoulder disabilities has on his 
daily life activities.  See, e.g., February 2004 VA 
Examination Report (veteran indicated that activities such as 
raking leaves for more than 45 minutes, shoveling snow more 
than 30 minutes, or driving more than one hour increases the 
pain associated with his right shoulder disability).  Such 
statements, the Board finds, are a reflection that the 
veteran has knowledge that such evidence is relevant to his 
increased rating claims.  In sum, the Board finds that the 
record demonstrates some notice as well as actual knowledge 
by the veteran of the need to present evidence demonstrating 
the effect any worsening of his service-connected disability 
has on his daily life; as such, there is no prejudice to the 
veteran in proceeding with a decision on his increased rating 
claims on appeal.  See Sanders, supra.

Similarly, the Board concludes that there is no prejudice to 
the veteran in failing to provide notice of the fact that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s) from 38 Code of Federal Regulations, Part 4, and that 
his disability would be assigned a rating between 0 and 100 
percent.  The Board finds that the veteran demonstrated 
actual knowledge of this notice requirement through his 
representative.  See November 2005 Statement of Accredited 
Representative in Appealed Case at p.5 (discussing the role 
of VA's Schedule for Rating Disabilities in assigning 
disability ratings).

Finally, the veteran was not provided any notice regarding 
the assignment of an effective date should an increase in the 
disability rating be granted.  See Dingess, supra.  However, 
the Board concludes that this error is nonprejudicial because 
it does not affect the essential fairness of the adjudication 
of this claim, and, notably, there will be an opportunity for 
the agency of original jurisdiction (AOJ) to provide such 
notice with implementation of the increases granted herein.  
See Mayfield, supra; see also Sanders, supra.  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

(c) Duty to Assist

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding private or federal records 
that need to be obtained before deciding his claims.  
Finally, he was afforded multiple VA examinations during this 
appeal with respect to his increased ratings claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for hypertension by a July 1997 RO rating decision 
and a September 1998 Board decision.  Most recently, he was 
denied his request to reopen this claim in February 2002 on 
the basis that he had not presented evidence which 
demonstrated that hypertension was incurred during service or 
within one year of service.  At such time, the evidence of 
record consisted of statements from the veteran, service 
medical records from the veteran's period of active duty from 
January 1976 to January 1979, reserve service medical records 
dated February 1998, August 1992, and August 1997, and 
private treatment records from Dr. Brunts dated July 1984 
through May 1996.  

In August 2004, the veteran filed to reopen his claim for 
entitlement to service connection for hypertension.  A 
January 2005 RO rating decision denied the veteran's 
application to reopen due to lack of new and material 
evidence.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the February 2002 rating decision includes 
more statements from the veteran, reserve service medical 
records dated August 1997 and July 1998 through February 
1999, a July 1991 demobilization examination, VA treatment 
records dated May 2004 through May 2005, and VA examination 
reports dated February 2003, February 2004, and November 
2004.

With the exception of the reserve service medical record 
dated August 1997, the evidence submitted is new.  However, 
after careful review, the Board concludes that it is not 
material.  In this regard, none of the newly submitted 
evidence demonstrates that the veteran's hypertension first 
manifested during a period of active duty service, within one 
year of separation from active duty, or during a period of 
ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).  Evidence previously of record indicates that the 
veteran was first diagnosed with hypertension in January 
1985, six years after his first period of active duty 
service.  The new evidence shows continued treatment for this 
disorder; it does not, however, demonstrate that the 
veteran's hypertension manifested during his first period of 
active duty or within one year of service separation.  As 
such, none of the new evidence relates to the reason for the 
previous denial nor raises a reasonable possibility of 
substantiating the veteran's claim.  The veteran's request to 
reopen the previously disallowed claim of entitlement to 
service connection for hypertension must therefore be denied.  
38 C.F.R. § 3.156(a).

II. Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The undersigned is therefore of the opinion that 
this case presents no evidentiary considerations, except as 
noted below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

A. Chronic Low Back Strain

The veteran is currently assigned a disability rating of 10 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  The veteran contends that he is entitled to a higher 
disability rating for his low back disability.  More 
specifically, he asserts that the currently assigned rating 
does not accurately reflect the severity of the 
symptomatology associated with his disability, including 
increased pain and discomfort.

Diagnostic Code 5237 is applicable to cervical or lumbosacral 
strain.  Under this diagnostic code, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

With consideration of all the evidence of record and the 
applicable rating criteria discussed above, the Board 
concludes that the veteran is entitled to a higher disability 
rating, namely, 20 percent, for the entire period of this 
appeal.  The veteran demonstrated flexion limited by pain to 
40 degrees at a June 2005 VA examination.  Such evidence 
warrants a 20 percent disability rating under the provisions 
of Diagnostic Code 5237.  In extending this disability rating 
to the entire period of the veteran's appeal, the Board 
observes that the veteran demonstrated flexion to 90 degrees 
at the February 2004 VA examination.  The VA examiner 
indicated that the veteran complained of pain during testing; 
however, the examiner did not specify the degree at which 
pain began.  Such evidence, however, is relevant to the 
rating criteria in light of DeLuca and 38 C.F.R. §§ 4.40, 
4.45.  

A disability rating higher than 20 percent is not warranted 
by the evidence of record.  This includes staged ratings in 
excess of 20 percent.  See Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007).  Specifically, the Board 
concludes that a rating in excess of 20 percent is not 
warranted at any point during this appeal because the 
evidence fails to demonstrate forward flexion limited to 30 
degrees, even with consideration of the DeLuca factors, or 
ankylosis of any spinal segment.  See February 2004 VA 
Examination Report; June 2005 VA Examination Report; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board notes that the veteran reported that he was given a 
doctor's statement to miss two weeks of work at the June 2005 
VA examination.  Although he did not specifically indicate 
that bed rest was prescribed, the Board finds that this 
statement raises the issue of whether the evidence 
demonstrates that the veteran's low back disability is 
manifested by "incapacitating episodes."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  Under Diagnostic Code 
5243, which is applicable to intervertebral disc syndrome, VA 
may assign disability ratings based either on incapacitating 
episodes or the combined ratings from orthopedic and 
neurological manifestations of a back disability.  Id.  The 
veteran has not been diagnosed with intervertebral disc 
syndrome; thus, this diagnostic code is not for application.  
Regardless, the Board observes that based on the evidence of 
record, the veteran would be entitled to no more than the 20 
percent disability rating already granted by the Board above.  
Id.  

The Board has considered whether the evidence demonstrates 
any neurological impairment associated with the veteran's 
service-connected chronic low back strain upon which to 
assign a separate disability rating.  See 38 C.F.R. § 4.71a, 
Note (1).  However, the veteran denied any radiation of pain 
to his lower extremities or loss of bowel or bladder control 
at his VA examinations, and no neurological abnormalities 
were found upon examination.  See February 2004 and June 2005 
VA Examination Reports.  The veteran's remaining records also 
do not demonstrate any associated neurological disabilities.

Finally, the Board has considered whether this case warrants 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  However, it concludes that the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  Furthermore, the Board finds that there has been no 
showing by the veteran that his service-connected low back 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  

Despite the veteran's reports at the February 2004 and June 
2005 VA examinations that he has misses approximately 10 to 
20 days per year as a result of his back disability, the 
veteran also reported that he is able to "do his job without 
difficulty" and that he has "no job restriction."  
Moreover, he has not been hospitalized due to his low back 
disability.  Id.  See also June 2005 VA Examination Report.  
The Board acknowledges that the veteran's low back disability 
certainly causes some difficulties with regards to his 
employment.  However, in light of the lack of job restriction 
and the veteran's own statements that he is able to do his 
job without difficulty, the Board finds that the 20 percent 
disability rating assigned adequately compensates him for any 
loss in earning capacity.  Therefore, in the absence of the 
above discussed factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).

In sum, the medical evidence demonstrates that the veteran's 
service-connected chronic low back strain most closely 
approximates a 20 percent disability rating, and no more, 
throughout this appeal.  The Board has considered the 
applicability of the benefit of the doubt doctrine in making 
its determination.  However, since a preponderance of the 
evidence is against assigning a disability rating in excess 
of 20 percent, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B. Residuals of a Right Shoulder Injury

The veteran is currently assigned a disability rating of 10 
percent for residuals of a right shoulder injury pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5203 (2007).  He 
asserts that he is entitled to a higher disability rating for 
this disability.  

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2007).  In the present case, the 
veteran's residuals have been rated as analogous to 
impairment of the clavicle or scapula.

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case," and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After careful review of the veteran's entire history in 
accordance with Schafrath, supra, the Board concludes that 
the veteran's residuals of a right shoulder injury are better 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 
(2007).  Diagnostic Code 5003 is applicable to degenerative 
arthritis, and a March 2003 MRI found mild to moderate 
osteoarthritis of the right shoulder.  See February 2004 VA 
Examination Report; June 2005 VA Examination Report (veteran 
diagnosed with "symptoms of right shoulder pain with 
evidence of acromioclavicular arthritis).  Here, the Board 
has assigned a hyphenated diagnostic code to indicate that 
the primary diagnosis is degenerative arthritis and that 
limitation of arm motion (Diagnostic Code 5201) is the 
residual condition.  See 38 C.F.R. § 4.27 (2007).  

The Board observes that the veteran has not been provided the 
citation for or content of Diagnostic Code 5003 in accordance 
with 38 C.F.R. § 19.29 (2007) (statement of the case must 
contain a summary, including appropriate citations, of the 
applicable laws and regulations).  Despite this error, the 
Board concludes that remanding this appeal would 
unnecessarily delay the appeal with no benefit to the 
veteran.  See Bernard, supra; Sabonis, supra.  In this 
regard, Diagnostic Code 5003 indicates that disabilities 
under this code should be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In the present case, potentially applicable 
diagnostic codes include Diagnostic Codes 5200 and 5201.  
Diagnostic Code 5200 is not for application because there is 
no competent medical evidence that the veteran has ankylosis 
of the scapulohumeral articulation.  The appropriate 
diagnostic code is therefore Diagnostic Code 5201, and the 
veteran was provided the citation and content of this 
diagnostic code in the August 2005 statement of the case.  

As noted above, Diagnostic Code 5003 is to be rated based on 
limitation of motion of the specific joint involved and that 
in the present case this joint is rated under Diagnostic Code 
5201.  Diagnostic Code 5201 refers to limitation of motion of 
the arm, and warrants a 20 percent disability rating for 
motion limited to "at shoulder level," or 90 degrees, for a 
major/minor arm; or, motion limited to "midway between side 
and shoulder level," or between 45 and 90 degrees, for a 
minor arm.  A 30 percent disability rating is warranted for 
motion limited to "midway between side and shoulder level," 
or between 45 and 90 degrees, for a major arm; or, to "25 
degrees from side" for a minor arm.  Finally, a 40 percent 
disability is warranted for motion limited to "25 degrees 
from side" for a major arm.  The "motion" referred to in 
Diagnostic Code 5201 is abduction of the shoulder.  See 
38 C.F.R. § 4.71a, Plate I.  Full range of motion is from 0 
to 180 degrees.  Id.  Major and minor refer to the veteran's 
handedness, with a higher rating sometimes available for a 
service-connected arm/shoulder disability affecting the 
veteran's dominant side.  See 38 C.F.R. § 4.69 (2007).

The Board has considered whether staged ratings are 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  For reasons 
discussed in more detail below, the Board finds that staging 
is appropriate as there is evidence that the veteran's right 
shoulder disability underwent an increase during this appeal.  
Specifically, the Board concludes that the competent evidence 
of record demonstrates that the veteran is entitled to a 20 
percent disability rating for residuals of a right shoulder 
disability prior to June 9, 2005, and a 40 percent disability 
rating thereafter.  

The veteran was evaluated in February 2003 and February 2004, 
and at both examinations he demonstrated abduction of the 
right shoulder to 110 degrees.  Objective findings, including 
X-rays, failed to show any gross deformity, including 
nonunion of the clavicle or scapula, dislocation, or 
ankylosis.  The February 2004 VA examiner indicated that the 
veteran was right hand dominant.  The Board acknowledges that 
although the veteran's restricted right arm movement does not 
exactly meet the criteria for a 20 percent disability rating 
under Diagnostic Code 5201, motion limited to 110 degrees is 
closer to 90 degrees than to 180 degrees (full range of 
motion).  Under such circumstances, the Board finds that the 
veteran's disability more closely approximates symptomatology 
contemplated by a 20 percent disability rating.  However, a 
disability rating higher than 20 percent is not warranted 
prior to June 9, 2005, because there is no competent evidence 
during this period of the appeal that the veteran's abduction 
of his right shoulder is limited to less than 90 degrees, 
even with consideration of DeLuca and 38 C.F.R. §§ 4.40, 
4.45.

The veteran was again evaluated on June 9, 2005.  At this 
examination he demonstrated right shoulder abduction limited 
to no more than 30 degrees; he refused further passive 
movement secondary to pain.  The examiner noted that the 
veteran also restricted the range of motion of his right 
shoulder when removing his shirt.  The Board concludes that 
such evidence is more characteristic of a 40 percent 
disability rating.  Again, although motion limited to 30 
degrees does not exactly meet the criteria for a 40 percent 
disability rating, it more closely approximates the 40 
percent criteria (25 degrees) than the 30 percent criteria 
(between 45 and 90 degrees).  Absent any findings of 
ankylosis of the scapulohumeral articulation, the veteran 
cannot be assigned a disability rating in excess of 40 
percent.  See February 2004 VA Examination Report (notes no 
evidence of ankylosis).  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

In light of the above, the Board concludes that the veteran 
is entitled to a 20 percent disability rating for residuals 
of a right shoulder injury for the period of this appeal 
prior to June 9, 2005, and 40 percent thereafter.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for either of the veteran's service-
connected disabilities, as a review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with such disabilities to 
warrant consideration of alternate rating codes.  See, e.g., 
February 2004 VA Examination Report (no neurologic 
abnormalities).

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against assignment of higher ratings than 
those granted by the Board.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board has considered whether this case warrants 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  Furthermore, the Board finds that 
there has been no showing by the veteran that his service-
connected right shoulder disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

The veteran reported at the February 2004 VA examination that 
he had missed approximately 20 days of work in the last 12 
months due to his right shoulder problem.  He was not 
specific regarding why he could not attend work on these 
days.  Regardless, the February 2004 VA examiner indicated 
that the veteran denied any negative effects on his job 
secondary to his shoulder pain and that he stated that is was 
"able to do his work."  At his most recent VA examination 
in June 2005 the veteran reported pain while at work; 
however, he did not state that this pain prevented him from 
completing his work assignments.  Such evidence, the Board 
concludes, demonstrates that the veteran experiences some 
difficulties with regards to his employment as a result of 
his service-connected right shoulder disability.  However, 
the Board finds that the 20 and 40 percent disability ratings 
assigned during the appeal adequately compensate him for any 
loss in earning capacity.  Therefore, in the absence of the 
above discussed factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).


ORDER

The veteran's request to reopen his previously denied claim 
of entitlement to service connection for hypertension is 
denied.

A 20 percent disability rating, and no more, is granted for 
chronic low back strain for the entire period of this appeal.

A 20 percent disability rating, and no more, is granted for 
residuals of a right shoulder injury for the period of this 
appeal prior to June 9, 2005, and a 40 percent disability 
rating, and no more, is granted for residuals of a right 
shoulder injury for the period of this appeal as of June 9, 
2005.  


REMAND

The veteran asserts that he is entitled to service connection 
for a bilateral knee disorder.  He indicates that his current 
knee problems first began during service.  A review of the 
veteran's service medical records from his first period of 
active duty service reveal complaints of bilateral knee pain 
with no objective findings.  See Service Medical Records 
dated from January to February 1977.  His July 1978 
separation examination was negative for any knee disability.  
Between the veteran's first period of active duty and his 
second period of active duty (from February 1991 to July 
1991), there is one medical record which documents complaints 
of right knee pain; X-rays were negative and the diagnosis is 
"probable overuse."  See Dr. Brunts Treatment Record dated 
October 13, 1989.  The next evidence of record of knee 
problems is a July 1991 service demobilization examination 
indicating that the veteran complains of bilateral knee pain 
and that he has a diagnosis of retropatellar pain syndrome 
(RPPS).  

The Board observes that the veteran's post-July 1991 medical 
records do not show a continued diagnosis of RPPS.  This is 
pertinent given that a diagnosis of RPPS, by itself, does not 
demonstrate a chronic disability.  However, medical records 
do show some treatment for knee problems, and in November 
2004, the veteran was diagnosed as having chronic bilateral 
knee strain, subjective.  See November 2004 VA Examination 
Report.  In light of the absence of continued treatment for 
RPPS, but evidence of continued knee problems, the Board 
concludes that a remand is necessary to obtain a medical 
opinion regarding the veteran's current knee disabilities, if 
any, and whether such disabilities are related to service.  

In addition to obtaining a VA medical examination and 
opinion, the Board finds that appropriate attempts should be 
made to obtain any medical records associated with the 
veteran's Army Reserve service.  The veteran has submitted 
some of these medical records himself; however, no attempt 
has been made by the AOJ to obtain a complete set of these 
records.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Request the veteran's medical records 
pertaining to his Army Reserve service, 
including his period of active duty 
service for the period from February 1991 
to July 1991, from the National Personnel 
Records Center (NPRC), appropriate Service 
Department, or appropriate Reserve Unit.  
All efforts to obtain these records should 
be documented and requests should continue 
until it is determined that the records 
either do not exist or that further 
attempts to retrieve them would be futile.

3.  After any outstanding service records 
have been associated with the claims 
folder, schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any bilateral 
knee disorder.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of any 
bilateral knee disorder, including 
retropatellar pain syndrome (RPPS), 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current bilateral knee disorder, including 
RPPS, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to either period of 
the veteran's active service (January 1976 
to January 1979; February 1991 to July 
1991).  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a bilateral knee disorder 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


